In the
                  Court of Appeals
          Second Appellate District of Texas
                   at Fort Worth
               ___________________________
                    No. 02-19-00304-CV
               ___________________________

SCOTT’S BIG TRUCK SALES, LLC; DON’S BIG TRUCK SALES, LLC;
    DONALD R. SCOTT; AND JOHNNY A. SCOTT, Appellants

                               V.

      AUTOMOTIVE FINANCE CORPORATION, Appellee




             On Appeal from the 96th District Court
                    Tarrant County, Texas
                Trial Court No. 096-291366-17


             Before Bassel, Womack, and Wallach, JJ.
               Per Curiam Memorandum Opinion
                    MEMORANDUM OPINION AND JUDGMENT

        On September 17, 2019, we notified appellants that the trial-court clerk

responsible for preparing the record in this appeal has informed us that appellants

have not arranged to pay for the clerk’s record as the appellate rules require. See Tex.

R. App. P. 35.3(a)(2). In our notice, we warned that we would dismiss the appeal for

want of prosecution unless, within ten days, appellants arranged to pay for the clerk’s

record and provided us with proof of payment. See Tex. R. App. P. 35.3(c), 37.3(b),

44.3.

        Because appellants have not made payment arrangements for the clerk’s record,

we now dismiss the appeal for want of prosecution. See Tex. R. App. P. 37.3(b),

42.3(b), 43.2(f).

        Appellants must pay all costs of this appeal. See Tex. R. App. P. 43.4.

                                                       Per Curiam

Delivered: October 3, 2019




                                            2